A3
        &imk           ^k         OfZ
               v




                      Tr
                                                                                          '<--
                                                                                                      <s>   .-'■■;
                                                                                                 —I   "-O




                                                                         /Jo    367/Z<?



                                                                                      3/3^7




                                                                                 fh>t{U0<l fas
              Fen*         m-fli             r^j     frb          73


                                                     7       *
                       :ff c

                                        ^J               y             J /

                                                /■       .        /


      /^aW         debt < it* S          Oenv)           Mude           /a/    /fly    case

nJ   'fl-4?    /y -        Cede   6~*        t/hftw i a/a /           fro OPa^ r ~ ■     _
                                                                                                      r




                                                hfrve
                  he, '/s m   y                                      h\ua
                                                      (rven

a

           uJ&i                           -[ <fa ft/Imy       made


           uO*s                           -HcA-       -fu
                                                                              56

    (sr\


                                  <$ -k

                                                }*)              ,   Sirica




                                     fu
                                                  Crf




MO ha fak phcej/
              /




                                           2.
        PETITIONER'S INFORMATION


        Petitioner's printed name:


        State bar number, if applicable:


        Address:




        Telephone:,


       Fax:



        INMATE'S DECLARATION



        i,             fVkrh                        , am the applicant / petitioner (circle one) and

being presently incarcerated in A             i>7    (/UhtitAf Jt/5n&? , declare under penalty of

perjury that, according to my belief, the facts stated in the above application are true and correct.



                                                         Signed on       '3 Te b               20^.

                                                         Signature of Applicant / Petitioner (circle one)




                                                    17




                                                                                           Rev. 01/14/14
  h.
TTT-V

                                  INMATE REQUEST FOR INFORMATION

                                                                      SID#
UNIT:                             MAIN JAIL:

                  CIRCLE ONE (1) SECTION ONLY OR REQUEST WILL BE VOIDED




   \W <

                                                       Information
                                                       Provided By:

                                                       Section:
        Inmate's Signature (Sign At Time Of Request)
                                                                         BCSOFORM351-171 REVFEB '13